Citation Nr: 0531016	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation greater than 70 percent for 
service-connected anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine paravertebral myositis, degenerative 
disc disease, degenerative joint disease and bilateral 
sacroiliitis prior to September 4, 2002.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine paravertebral myositis, degenerative 
disc disease, degenerative joint disease and bilateral 
sacroiliitis on and after September 4, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1973 to September 
1975 and from April 1976 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
granted entitlement to service connection for lumbar spine 
degenerative disc disease with degenerative joint disease, 
paravertebral myositis, and bilateral sacroiliitis evaluated 
as 10 percent disabling effective from May 1, 1998.  The RO 
also confirmed and continued a 10 percent disability 
evaluation for service-connected anxiety disorder.

The Board remanded the claim in May 2001 for further 
development and a procedural issue.  In December 2002, the RO 
increased the evaluation for the veteran's lumbosacral spine 
disorder from 10 percent to 20 percent and effectuated the 
award as of September 4, 2002.  Although, an increased 
evaluation was granted during the pending appeal, the case is 
considered still on appeal for a higher evaluation.  In AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The Board again remanded the claim in July 2003 for further 
development and a procedural issue.  In November 2004, the 
Appeals Management Center (AMC) assigned a 70 percent 
evaluation for anxiety disorder effective from May 30, 2003.  
As that is not the maximum benefit allowable by law or 
regulation, this issue is still considered on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Most recently, in a supplemental statement of the case in 
December 2004, the RO confirmed and continued the 10 percent 
evaluation for lumbar spine paravertebral myositis, 
degenerative disc disease, degenerative joint disease and 
bilateral sacroiliitis prior to September 4, 2002, and the 20 
percent evaluation on and after September 4, 2002.  The RO 
also confirmed and continued the 70 percent evaluation for 
anxiety disorder.

The case has been returned to the Board for further appellate 
review.  As discussed below, the appeal is REMANDED to the RO 
via the AMC in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).  

Subsequent to the issuance of the last supplemental statement 
of the case in December 2004, the veteran, through his 
representative, submitted additional evidence in support of 
his claim.  Evidence pertinent to the veteran's claim 
received at the AMC in March 2005 included a February 2005 
private medical report on his low back disorder, a February 
2005 private mental disorders evaluation and a copy of a 
Social Security decision which was missing page 5.  The 
veteran did not submit a waiver of initial review of that 
evidence by the RO; therefore, the claim must be returned to 
the RO for initial consideration of this evidence and for 
issuance of a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).   

In a July 2003 remand, the Board pointed out that in its May 
2001 remand instructions, the Board directed that all 
notification and development actions required by the 
provisions of the VCAA were to be completed.  The Board 
observed, in reviewing the April 29, 2002 VCAA notice 
provided to the veteran, that the notice erroneously 
discussed the evidence required to support claims for service 
connection rather than that those seeking a higher initial 
evaluation or an increased disability evaluation.  The Board 
remanded the claim and instructed the RO to review the claims 
file and ensure that all notification and development action 
required by the VCAA was completed.  

Our review finds that the AMC issued a VCAA notification 
letter in January 2004; however, again discussed the evidence 
required to support claims for service connection rather than 
that those seeking a higher initial evaluation or an 
increased disability evaluation.  Accordingly, on remand, 
VCAA notification on claims seeking a higher initial 
evaluation or an increased disability evaluation should be 
provided to the appellant.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Court held that compliance by the Board or 
the RO with remand instructions is neither optional nor 
discretionary).

In addition, a review of the record shows that the veteran 
initially was granted entitlement to service connection for 
anxiety reaction with conversion features in an April 1976 
rating decision and a 10 percent disability evaluation was 
assigned.  The 10 percent evaluation for anxiety disorder was 
confirmed and continued in the November 1998 rating decision 
currently on appeal.  During the pending appeal, the 10 
percent evaluation of anxiety disorder was confirmed and 
continued in a December 2002 rating decision.  Based on 
private medical reports in June and December 2003, the RO 
assigned a 70 percent evaluation for anxiety disorder.  The 
Board notes that the June 2003 psychiatric evaluation 
provided a diagnosis of major depressive disorder severe with 
psychotic features.  As there was no diagnosis of anxiety 
disorder, it is not clear from the record what the change of 
diagnosis represents.  Therefore, a new examination is 
required to clarify the nature and severity of the service-
connected anxiety disorder.

Further, the private medical report dated in February 2005 
indicates that the veteran had periodic bouts of exacerbation 
of his low back pain, continued to receive treatment and that 
he remained disabled.  As the veteran was last afforded a VA 
Compensation and Pension examination of his low back in 
September 2002, a new examination should be provided.  The 
veteran should also be afforded the opportunity to submit 
authorization for VA to secure his private medical records 
for treatment of his low back disorder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Provide notification to the appellant 
in accordance with the provisions of the 
VCAA for claims seeking a higher initial 
evaluation or an increased disability 
evaluation.  

2.  Secure from the Social Security 
Administration a complete copy of the 
decision awarding the veteran disability 
benefits, the records pertinent to his 
claim for Social Security disability 
benefits, and the medical records relied 
upon concerning that claim.  

3.  Secure VA outpatient treatment records for 
treatment of an anxiety disorder and 
lumbosacral spine disorder from October 2002 
to the present.  

4.  Afford the veteran the opportunity to 
provide authorization for release of medical 
records from his private medical provider for 
treatment of his low back disorders.  

5.  The veteran should be scheduled for 
examination by an appropriate specialist to 
obtain information regarding the nature and 
severity of the service-connected anxiety 
disorder.  The claims folder must be made 
available to the examiner.  The examiner 
should address whether the new diagnosis of 
major depressive disorder severe with 
psychotic features identified on examination 
in June 2003 represents progression of the 
prior diagnosis, correction of an error in the 
prior diagnosis, or development of a new and 
separate condition.  

The examiner should integrate the previous 
psychiatric findings and diagnoses with the 
current findings to obtain a true picture of 
the nature of the veteran's psychiatric 
status.  If there are different psychiatric 
disorders other than anxiety disorder, the 
reviewer should reconcile the diagnoses and 
should specify which symptoms are associated 
with each of the disorder(s).

6.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations by an orthopedist and a 
neurologist or other appropriate available 
specialists, if feasible, for the purpose of 
ascertaining the current nature and extent of 
severity of his low back disabilities.  The 
claims file, including this Remand, must be 
made available to and reviewed by each 
examiner in conjunction with the examinations. 

a.  The examination request should note 
that the veteran is service connected 
for lumbar spine paravertebral 
myositis, degenerative disc disease, 
degenerative joint disease and 
bilateral sacroiliitis.  The 
examinations should include any special 
diagnostic tests, including nerve 
conduction studies for radiating pain, 
if any, from his low back disability 
that are deemed necessary for an 
accurate assessment.  Any further 
indicated special studies should be 
conducted and all clinical findings 
reported in detail. 

b.  The examiners should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range 
of motion, and comment on the 
functional limitations, if any, caused 
by the veteran's service-connected low 
back disorders in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

c.  The orthopedic examiner should be 
requested to: (1) state the range of 
motion of  the veteran's lumbar spine, 
in degrees, noting the normal range of 
motion of the lumbar  spine; (2) 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected back disability, 
expressed, if feasible, in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and (3) express an opinion as to 
whether pain in the lumbar spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups. 

d.  The neurological examiner should be 
requested to report all neurological 
complaints or findings attributable to 
the veteran's service-connected low 
back disorders noting: (1) whether the 
veteran experiences recurring attacks, 
and whether he experiences intermittent 
relief between those attacks; (2) 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service-connected back disability, and, 
if so, whether the sciatic neuropathy 
results in demonstrable muscle spasm, 
absent ankle jerk, or any other 
positive neurological finding; and (3) 
whether the veteran has a bladder 
disorder and, if so, whether it is at 
least as likely as not that any bladder 
disorder found to be present is due to 
the veteran's service-connected back 
disability. 

e.  Both examiners are requested to 
express an opinion as to whether 
radiating pain from the low back to the 
lower extremities, if found on 
examination(s), or any other 
disorder(s) found on examination of the 
back, is/are secondary or part and 
parcel of the service-connected 
disability.

f.  In addition, both examiners are 
requested to offer opinions as to (1) 
whether the veteran's complaints are 
consistent with the objective clinical 
findings; (2) whether the veteran's 
service-connected low back disability 
has resulted in incapacitating episodes 
having a total duration of at least 6 
weeks during the past 12 months; and 
(3) whether the veteran's lumbar spine 
disability limits his ability to work, 
and affects his ability to obtain and 
maintain substantially gainful 
employment.  A rationale should be 
provided for all opinions offered.

7.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the appellant's claims 
with consideration of any additional evidence 
added to the record subsequent to the December 
2004 supplemental statement of the case.  

Readjudicate the veteran's claim for lumbar 
spine disorders, considering the provisions of 
the general rating formula that applies to all 
diseases and injuries of the spine (effective 
on and after September 26, 2003); 38 C.F.R. 
§ 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, 
DC 5293 (effective on and after September 23, 
2002); and 38 C.F.R. § 4.71a, DC 5293  
(effective on and after September 26, 2003).  
The version of the evaluation criteria most 
favorable to the veteran should be applied for 
the period on and after the effective date of 
the revision, and only the old version may be 
applied for the period before that effective 
date. 

If the benefits sought on appeal remain 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


